Judgment directed in favor of the defendant upon the submission, with costs. Held, first, that the title proffered by plaintiff to defendant is valid and marketable, except as to the interest of the infants, children of Alfred Sehoellkopf; second, that such title is not marketable for the reason that the conveyance to plaintiff was never authorized by such infants, and the conveyance by the executors and trustees to plaintiff was made in pursuance of a scheme of distribution unauthorized by law. and involved a consideration that was not lawful. All concurred.